517 F.2d 1274
170 U.S.App.D.C. 444
Stephen PETE on behalf of himself and all others similarlysituated, et al., Plaintiff-Intervenors,v.UNITED MINE WORKERS OF AMERICA WELFARE AND RETIREMENT FUNDOF 1950 et al., Appellants.Slimp KISER, on behalf of himself and all other similarlysituated plaintiffs, et al.v.UNITED MINE WORKERS OF AMERICA WELFARE AND RETIREMENT FUNDOF 1950, et al., Appellants.
Nos. 73-1270, 73-1393.
United States Court of AppealsDistrict of Columbia Circuit.
Oct. 2, 1974.

On Petition for Rehearing En Banc of --- U.S.App.D.C. ---, 517 F.2d 1237, --- U.S.App.D.C. ---, 517 F.2d 1267.
Before BAZELON, Chief Judge, and WRIGHT, McGOWAN, TAMM, LEVENTHAL, ROBINSON, MacKINNON, ROBB and WILKEY, Circuit Judges.
ORDER
PER CURIAM.


1
On consideration of the "Petition for Rehearing En Banc" and the "Petition for Rehearing and/or Suggestion for Rehearing En Banc", it is


2
Ordered by the Court en banc that the above entitled cases shall be reheard by the Court sitting en banc at 2:00 P.M.  Wednesday, October 23, 1974.